EXHIBIT B
Businessowners Policy                                     The Dentists Insurance
                                             Company
                                                              1201 K Street, 17th Floor, Sacramento, CA
                                                                                 95814




          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                        ADDITIONAL INSURED

                             DESIGNATED PERSON OR ORGANIZATION




The following is added to Paragraph IV. Section B Who Is An Insured in the Businessowners Liability
Section:


   Any person(s) or organization(s) shown in the Additional Interest page is also an additional insured,
   but only with respect to liability for "bodily injury", "property damage" or "personal and advertising
   injury" caused, in whole or in part, by your acts or omissions or the acts or omissions of those acting
   on your behalf in the performance of your ongoing operations or in connection with your premises
   owned by or rented to you.




All other terms and conditions of the Policy remain unchanged.




Named Insured’s Name & Address:                       Policy Number:             WA525081

Mark Germack DDS
Mark Germack DDS PLLC                                 Endorsement                  September 08, 2019
720 Olive Way Ste 835                                 Effective Date:
Seattle, Washington 98101
                                                      Authorized Signature


                                                      Bob F. Spinelli
                                                      TDIC Chief Executive Officer




NDBPAI001    (01/2019)                                                                                    Page 1 of 1
